Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John F. Jef Curran, III, petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to vacate conviction in accordance with Fed.R.Crim.P. 52(b). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has denied the motion. Accordingly, because the district court has recently decided Curran’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.